Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Saleha Mohamedulla on March 22nd, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 4, Line 4, “are” has been changed to -- is --
In Claim 5, Line 6, “the aperture elements (100)” has been changed to -- the plurality of aperture elements (100) --
In Claim 6, Lines 5-6, “at least one” has been changed to -- a respective one --
In Claim 10, Line 2, “the adjustment mechanism (10) comprises a plurality of aperture elements (100) which” has been changed to 
-- the plurality of aperture elements (100) --
In Claim 12, Line 2, “the aperture elements (100)” has been changed to -- the plurality of aperture elements (100) --
In Claim 14,
Line 1, the claim dependency “10” has been changed to 
-- 11 --

In Claim 15, Line 1, “A charging device (400)” has been changed to -- The charging device (400)” --
In Claim 16, Line 2, “a maximum possible eccentricity (Emax)” has been changed to -- the maximum possible eccentricity (Emax) --
In Claim 17, Line 2, “a maximum possible eccentricity (Emax)” has been changed to -- the maximum possible eccentricity (Emax) --
In Claim 21, Lines 1-2, “the aperture elements (100)” has been changed to -- the plurality of aperture elements (100) --
Response to Amendment/Remarks
	Applicant’s amendment and/or arguments overcome all prior claim objections and 112(b) rejections set forth in the prior Office Action mailed 12/21/2021, consequently, the prior claim objections and 112(b) rejections have been withdrawn. Further potential minor informalities, and antecedent and/or clarity issues under 112(b) have been addressed via Examiner’s Amendment. With the independent Claim 1 incorporating previously indicated allowable subject matter of Claim 2, the application is now in condition for Allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745